NEWS Contact: Media: Mark Truby 1.313. 323.0539 mtruby@ford.com Equity Investment Community: Larry Heck 1.313.594.0613 fordir@ford.com Fixed Income Investment Community: Dave Dickenson 1.313.621.0881 fixedinc@ford.com Shareholder Inquiries: 1.800.555.5259 or 1.313.845.8540 stockinf@ford.com IMMEDIATE RELEASE FORD FURTHER CUTS TRUCK PRODUCTION AS DEMAND SLOWS; MORE CARS, CROSSOVERS, FUEL-SAVING POWERTRAINS ADDED Next-generation European Ford Focus and Fiesta small cars reach North America in · North American large truck and SUV production further reduced for remainder of 2008; new Ford F-150 pickup introduction timing adjusted due to market conditions and current-model sell-down · Production reductions will be achieved through additional downtime, shift reductions and line-speed actions at Ford’s large truck and SUV assembly plants · Production will increase for the Ford Focus sedan and Ford Escape and Mercury Mariner small utility vehicles · Next-generation, European Ford Focus and Fiesta small cars to begin production in North America in 2010, as Ford confirms it is revising its product plan to add more small cars, crossovers and fuel-efficient powertrains, including many from Ford’s acclaimed European lineup · More details and an updated outlook will be provided during Ford’s second-quarter financial report in July; it is clear, however, that 2008 Automotive results will be worse than 2007, cash outflows will be greater than previous guidance and, unless the economy improves, it will be difficult for Ford to break even companywide on a pre-tax basis in 2009, excluding special items · Ford Motor Credit Company will incur a pre-tax loss this year – excluding any potential payment related to Ford’s profit maintenance agreement – primarily due to further weakness in large truck and SUV auction values; Ford Credit no longer plans a distribution payment to Ford in 2008 DEARBORN, Mich., June 20, 2008 – Ford Motor Company [NYSE: F] today said it is making further reductions to its North American truck production plan while adding more small cars, crossovers and fuel-efficient powertrains, as the company responds to the continued deterioration in the U.S. business environment and the accelerated shift away from large trucks and SUVs. “As gasoline prices average more than $4 a gallon and consumers worry about the weak U.S. economy, we see June industry-wide auto sales slowing further and demand for large trucks and SUVs at one of the lowest levels in decades,” said Ford President and CEO Alan Mulally.“Ford has taken decisive action to respond to this accelerating shift in customer demand away from large trucks and SUVs to smaller cars and crossovers, and we will continue to act swiftly moving forward.” Ford now expects U.S. industry volume in 2008 – including medium and heavy vehicles –to be between 14.7 million and 15.2 million units, compared with the previousassumption of15 million to 15.4 million units.
